UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 19-2232


EMMANUEL EDOKOBI,

                  Plaintiff - Appellant,

            v.

U. S. GENERAL SERVICES ADMINISTRATION; TIMOTHY HORNE, In His
Personal and Official Capacities; OFFICE OF INSPECTOR GENERAL; DANIEL
LIVINGSTON, In His Personal and Official Capacities; RONALD DAWKINS, In
His Personal and Official Capacities; RICKEY PARKER, In His Personal and
Official Capacities; CHRISTOPHER CHERRY, In His Personal and Official
Capacities; NACIEVE OWENS, In HIs Personal and Official Capacities; ALEX
HERNANDEZ, In His Personal and Official Capacities; MARTIN STAMLER;
MARYLAND DEPARTMENT OF GENERAL SERVICES; TERRI WINSTON, In
Her Personal Capacities; PRINCE GEORGE’S COUNTY GOVERNMENT;
PRINCE GEORGE’S COUNTY DEPARTMENT OF HOUSING AND
COMMUNITY DEVELOPMENT; ERIC BROWN, In His Personal and Official
Capacities; SHIRLEY GRANT, In Her Personal and Official Capacities; HAITHAM
HIJAZI, In His Personal and Official Capacities; WILLIAM EDELEN, In His
Personal and Official Capacities; COAKLEY REALTY MANAGEMENT, LLC;
RORY COAKLEY; DONNIE BAXTER; NGOZI O. OKORONKWO, In His
Personal and Official Capacities; VERIZON MARYLAND, LLC; DEPARTMENT
OF PERMITTING, INSPECTIONS AND ENFORCEMENT,

                  Defendants - Appellees,

            and

ELLINGTON CHURCHILL, JR., In His Personal Capacities; CLAUDE MISHER,
In His Personal Capacities; RUSHERN BAKER, III, In His Personal Capacities;
REVENUE AUTHORITY OF PRINCE GEORGE’S COUNTY PARKING
VIOLATION ENFORCEMENT; PETER SHAPIRO, In His Personal Capacities;
OFFICER PA1002, In His Personal Capacities; DEPARTMENT OF PERMITTING,
INSPECTIONS AND ENFORCEMENT; MICHAEL HARRY, In His Personal and
Official Capacities; RENEE TAYLOR, In Her Personal and Official Capacities;
SHIRLEY CHINN, In Her Personal and Official Capacities; PRINCE GEORGE’S
COUNTY DEPARTMENT OF FIRE AND EMERGENCY MEDICAL
SERVICES; BENJAMIN BARKSDALE, In His Personal Capacities; RAY
HINKLE, In His Personal Capacities; JAMES DAILEY; VERIZON MARYLAND
INC.,

             Defendants.


Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-02469-TDC)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmanuel Edokobi, Appellant Pro Se. John Edward McCann, Jr., MILES &
STOCKBRIDGE, PC, Baltimore, Maryland, for Appellee Verizon Maryland, LLC.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Emmanuel Edokobi appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2018) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Edokobi v. U.S. Gen.

Servs. Admin., No. 8:17-cv-02469-TDC (D. Md. Sept. 27, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3